Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
The Act to prevent extortion in office, Cod. Laws, 214, is not liable to objection on the ground of any conflict with the Constitution. The defendant may, by virtue of the last section of the Act, have a jury trial as well in that, as in any other action.
Nor is the respondent’s objection well founded jo the Act regulating Fees in Office. It is not an Act of a general nature, within the meaning of the Constitution—it is entirely of a specific character.
The demurrer ought to have been overruled.
Judgment reversed, and cause remanded.